Appeal by the defendant from a judgment of the County Court, Westchester County (Adler, J.), rendered June 21, 2004, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly admitted into evidence a transcript of testimony given by a prosecution witness at the first trial in this matter (see CPL 670.10 [1]; People v Diaz, 97 NY2d 109, 117 [2001]; People *575v Arroyo, 54 NY2d 567, 574 [1982], cert denied 456 US 979 [1982]; People v Simmons, 36 NY2d 126, 130 [1975]).
The trial court providently exercised its discretion in precluding expert testimony as to the defendant’s susceptibility to police interrogation techniques (see People v Lee, 96 NY2d 157, 162 [2001]; People v Cronin, 60 NY2d 430, 433 [1983]; People v Koury, 268 AD2d 896 [2000]; People v Green, 250 AD2d 143 [1998]; People v Bajraktari, 154 AD2d 542 [1989]; People v Lea, 144 AD2d 863 [1988]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. Schmidt, J.P., Santucci, Luciano and Rivera, JJ., concur.